DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group II, claims 34-35, in the reply filed on 6/28/22 is acknowledged.  The traversal is on the ground(s) that search and examination of all claims would not place undue burden on the Examiner.  This is not found persuasive because the issues that arise in examining method versus product claims is diverse and this would constitute a burden on the Office as well as search location required by the product which would not be required by the method also paces a burden on the Office.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of Forming Electrode Stack with Ultrasonic Blade Cutting.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36,37,40,42 and 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, the term “the method” is confusing and should be recited as “the sealing”.  Clarification is requested.  
Regarding claims 37 and 40, the claims is unclear and confusing as to how the “interleaf layer” is position with respect to the first polymeric layer, metal and second polymeric layer that also is located between the anvil and a blade?
Regarding claim 42, the phrase “and/or” renders the claim indefinite as if the term is “or” then the claim would read any Modulus above 5 GPa and less than or equal to 130GPa which would include infinity as well as zero.  The Examiner suggest using the term “and” only.
Regarding claim 44, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 45, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  In addition, the phrase “and/or” renders the claims confusing and unclear as the Examiner questions whether the coating can comprise all 3 materials – ceramic, polymer and PTFE?  The Examiner suggest the phrase “selected from the group consisting of” to proceed a group of terms.  
Regarding claim 46, the phrase “and/or” renders the claims confusing and unclear as the Examiner questions whether the coating can comprise all 3 materials – ceramic, polymer and PTFE?  The Examiner suggest the phrase “selected from the group consisting of” to proceed a group of terms.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34-38 and 42-44 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 2015/185372.
JP 2015/185372 teaches a separator joint method for electric device, separator joint device for electric device and electric device.  JP 2015/185372 teaches a stacked package electrode structure (11) including a polymeric layer (42,42n,42m), an electrode stack (22/21) and a polymeric layer (41,41m,41n) (Fig. 4).  The stacked package is ultrasonically cut with a blade (141) having a heater (142) whereby the stacked package (11) is located between the blade (141) and an anvil/platform (143) whereby the stack is sealed as the polymeric layers (41m,42m) are melted during cutting.
Regarding claims 34-36, the polymeric layers (41m,42m) are melted during cutting and conformally coats the metal with the polymeric layer.
Regarding claim 37, the stack layer (30) is considered an interleaf layer and is also located between the anvil and the blade during cutting.
Regarding claim 38, the cutting by the blade (141) is done by pinching/plunging the blade into the stack (abstract).  
Regarding claims 42 and 43, the claimed Youngs Modulus would be between 5GPa and 130GPa as the claimed metal is same as the prior arts metal, i.e. lithium or lithium alloy.
Regarding claim 44, the blade (141) is a die shape and same as that disclosed in the specification and cutting forms a closed shape (Fig. 7B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015/185372.
Features detailed above concerning the teachings of JP 2015/185372 are incorporated here.
JP 2015/185372 fails to specifically teach the cut stack to be placed on a cathode after cutting.
JP 2015/185372 teaches the stack placed on a cathode stack (31/32) but fails to teach this is done after cutting (Fig. 4).
While the Examiner acknowledges this fact, the Examiner takes the position that what is done after cutting is a matter of design choice by one practicing in the art absent a showing of criticality thereof.


Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015/185372 in combination with KR 102286804.
Features detailed above concerning the teachings of JP 2015/185372 are incorporated here.
JP 2015/185372 fails to teach the blade having a coating of ceramic, polymer or PTFE.
KR 102286804 teaches a cutting blade having a ceramic coating thereon.
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified JP 2015/185372 cutting blade to include a ceramic coating thereon as evidenced by KR 102286804 with the advantage of protecting the blade during cutting and improving wear of the blade.

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015/185372 in combination with CN-212443476.
Features detailed above concerning the teachings of JP 2015/185372 are incorporated here.
JP 2015/185372 fails to teach applying a force of air to the metal after cutting
CN-212443476 teaches after cutting using air to clean waste from cutting.
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified JP 2015/185372 process to include a jetting of air after cutting as evidenced by CN-212443476 to provide a clean cut without debris and waste.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715